Citation Nr: 0604734	
Decision Date: 02/17/06    Archive Date: 02/28/06	

DOCKET NO.  03-18 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for interstitial cystitis 
(CT).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from August 1977 to 
September 1981.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, which denied 
service connection for IC.  In October 2004, the Board 
remanded the appeal for additional evidentiary development 
and for the completion of a VA examination with claims folder 
review and request for opinion.  All development on remand 
has been completed and the case is now ready for appellate 
review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Interstitial cystitis (IC), a diagnosis which is in 
question for the veteran, involving symptomatology including 
a chronic painful inflammatory condition of the bladder, with 
both frequency and urgency of urination, is shown by a 
preponderance of the evidence to have manifested after a 1991 
hysterectomy, some 10 years after the veteran separated from 
service, which left multiple surgical staples in the 
veteran's uterus, some of which migrated to the bladder, and 
to multiple followup surgical and diagnostic procedures 
thereafter.


CONCLUSION OF LAW

Interstitial cystitis (IC) was not incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal notice of VCAA initially in 
September 2001, prior to the issuance of the September 2002 
rating decision now on appeal.  She was subsequently provided 
additional VCAA notice, following Board remand, in November 
2004.  These notifications informed the veteran of the 
evidence necessary to substantiate her claim, the evidence 
she was responsible to submit, the evidence VA would collect 
on her behalf, and advised that she submit any relevant 
evidence in her possession.  It is apparent that all relevant 
medical records pertinent to the current appeal have been 
collected for review including the service medical records, 
and extensive records of the veteran's treatment and 
evaluation both privately and by VA.  The veteran has been 
provided multiple VA examinations which are adequate for 
rating purposes.  The Board specifically remanded this case 
for a VA examination with claims folder review and request 
for opinion in conformance with VCAA at 38 U.S.C.A. 
§ 5103A(b).  The veteran provided sworn testimony at a 
hearing before the undersigned in April 2004.  The veteran 
has been provided the relevant laws and regulations governing 
the adjudication of her present service connection claim in 
multiple statements of the case.  The veteran does not now 
argue nor does the evidence on file suggest that there 
remains any outstanding evidence which has not been collected 
for review.  The Board finds that VCAA is satisfied in this 
appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1131.  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107.

Analysis:  The service medical records covering the veteran's 
military service from 1977 to 1981 do not document any 
diagnosis of IC.  However, it is understood that this 
diagnosis may not have existed or had any widespread 
application or understanding until sometime in the 1980's.  
Interstitial cystitis is a chronic, painful inflammatory 
condition of the bladder wall characterized by pressure and 
pain above the pubic area along with increased frequency and 
urgency of urination.  Individuals may urinate frequently 
with pain even though there is no diagnosed bladder 
infection.  A small percentage of IC cases may also include 
scarring and ulcerations on the membranes that line the 
bladder.  This diagnosis is vastly predominant in women.

The service medical records do reveal that on two occasions 
during service, the veteran had urinary tract infections, but 
these infections were treated with antibiotic therapy and 
were shown to be resolved.  The service medical records do 
not reflect any reoccurrences for the remaining period that 
the veteran remained on active military duty. 

The service medical records do reveal that the veteran did 
have chronic episodes of irritable bowel syndrome with 
episodes of alternating constipation (predominant) and 
diarrhea and also chronic complaints of low back pain.  
Additionally, in February 1978, the veteran underwent a 
vacuum curet termination of a short-term intrauterine 
pregnancy, and records associated with this procedure do not 
show any adverse result or residual.  The veteran 
subsequently had another intrauterine pregnancy which 
proceeded to near full term, and birth was accomplished via a 
low transverse cesarean section with a successful birth.  It 
was then noted that the uterus tubes, ovaries, appendix, 
liver, kidney, and gallbladder were normal.  The veteran 
subsequently underwent the placement of an IUD contraceptive 
device, and later developed some bleeding and cramping and a 
subsequent pelvic examination conducted under anesthesia 
resulted in the IUD being retrieved above the cervix from the 
uterine cavity, and records also indicate that this procedure 
was accomplished without adverse result or residual.  
Although these records do document the existence of lower 
abdominal pain, this pain was generally attributable to the 
veteran's irritable bowel syndrome or postoperative 
residuals, but the service medical records do not reveal any 
chronic form of bladder inflammation or abnormality or any 
finding of bladder cysts.  The physical examination for 
separation from service in June 1981 noted that the veteran 
had been treated for urinary tract infection with good 
results, but there was no complaint or finding at the time of 
signs and symptoms consistent with a chronic, painful 
inflammatory condition of the bladder.   

Although the veteran filed other claims for service-connected 
disability following service, she did not file her initial 
claim for IC until May 2001, nearly 20 years after she was 
separated from service.  In testimony before the undersigned 
in April 2004, she presented her argument that she had had 
signs and symptoms consistent with her later diagnosed IC at 
all times during and following her separation from service.

The earliest VA examinations on file from 1985 and 1986 
contain the veteran's multiple complaints of dizziness, 
headache, pregnancy, depression, anxiety, stress, swelling of 
legs and hands, irritable bowel syndrome, gastroenteritis, 
bleeding gums, allergy, and sinus problem, but she did not 
then complain of or claim a chronic painful inflammatory 
condition of the bladder with frequency and urgency of 
urination and there was no diagnosis of IC in either of these 
examinations, and no diagnoses provided were consistent with 
the signs and symptoms of such diagnosis.

In May 2001, the same month the veteran's present claim was 
received, the veteran was provided a private cystoscopic 
examination under general anesthesia.  This diagnostic report 
included the veteran's reported history that "since her 
hysterectomy, which was done back in 1991, she has been 
having a lot of urinary frequency, nocturia, suprapubic 
pressure."  Based upon this report, it was suspected that the 
veteran may have IC.  The cystoscopic examination report 
noted that the bladder was carefully inspected and found to 
be free of bladder tumors or stones, the ureteral orifices 
were of normal size and position, but there was moderate to 
severe squamous metaplasia of the trigone.  At this point, a 
hydrodistension of the bladder was performed and after five 
minutes, the bladder was emptied and volume under anesthesia 
was recorded of only 300 cc., when normal bladder capacity 
under anesthesia should generally have been 1,200 cc.  The 
bladder was inspected and a significant amount of punctate 
hemorrhage all throughout the bladder walls was identified.  
While inspecting the bladder, surgical clips were discovered.  
These clips were consistent with X-ray studies which appeared 
to show five or six metallic objects in the pelvic area.  It 
was apparent that these surgical clips were residual to the 
hysterectomy that the veteran had undergone in 1991, some 
10 years after service separation.  The postoperative 
diagnoses included squamous metaplasia of the trigone, IC, 
squamous metaplasia moderate, and metallic-appearing foreign 
bodies seen at the posterior bladder wall.  It is apparent 
that later actions were taken to retrieve the retained 
surgical clips from earlier hysterectomy surgery.

In July 2002, the veteran was provided a VA examination with 
a review of her medical records on file at that time.  The 
examiner noted that the veteran had urinary tract infections 
in December 1977 and January 1978.  Her history of 
termination of intrauterine pregnancy, cesarean birth, and 
problematic IUD during service were also discussed.  The 
examiner noted that, following the first two urinary tract 
infections, there were no further reports of bladder problems 
or urinary tract infections during the veteran's active 
service.  She had normal gynecological examinations.  It was 
noted that following service, the veteran had a second child, 
also by cesarean section.  In 1991, she underwent a 
hysterectomy and the reason she provided was for 
endometriosis and adenomyosis, but no medical records were 
available to corroborate those diagnoses.  Following the 
hysterectomy, the veteran began to experience lower urinary 
tract symptoms, primarily frequency and urge incontinence.  
It was noted that the most recent diagnosis by a private 
urologist was urge incontinence and IC.  A July 2001 
cystoscopy had revealed metal staples from the previous 
hysterectomy in the bladder.  Some staples were removed at 
the time, and other staples were removed by a subsequent 
flexible cystoscopy at a later time.  It was also noted that 
private medical records documented that the veteran had had a 
vesicle vaginal fistula, and in March 2000, she underwent a 
cystoscopy with repair of the vesicle vaginal fistula.  She 
was subsequently evaluated by her private urologist in July 
2002 and had a normal cystoscopy examination.  The examining 
physician noted that there had been no chronic urinary tract 
infections, and none at present.  A flexible cystoscopy 
examination was completed upon examination and the findings 
were an essentially normal bladder mucosa with a holding 
capacity greater than 300 cc.  The diagnosis from this 
examination was that the veteran "does not currently have 
interstitial cystitis."

An associated VA report of the flexible cystoscopy diagnostic 
study performed in conjunction with the above examination and 
authored by a VA medical doctor is also of record.  This 
record indicates that "according to the patient, while she 
was in service she had endometriosis and a hysterectomy was 
carried out...."  She informed the doctor that she had 
received a diagnosis of IC from a private physician, but when 
the VA doctor read this report he was not convinced that the 
veteran did in fact have IC.  The cystoscopy performed by the 
VA doctor in July 2002 was unremarkable and no diagnosis 
could be made of IC.  The bladder neck was opened and the 
trigone was covered by whitish pseudomembrane but both 
ureteral openings were normal in appearance and position and 
the bladder mucosa looked normal all around.  The physician 
did not see any Hunner ulcer or other signs of interstitial 
cystitis.  The bladder wall was normal.  No additional 
foreign bodies were seen in the bladder and there were no 
telltale signs of IC.  

In June 2003, the veteran was admitted to a private health 
care clinic for a "stage I temporary InterStim implantation."  
The report stated that the veteran had a history of 
refractory urinary frequency, urgency and pelvic pain which 
was "presumably all secondary to interstitial cystitis."  
Past treatment for urologic problems with medication had not 
resulted in significant improvement in her symptoms.  This 
implantation was apparently conducted without adverse result.

In May 2004, the veteran submitted a statement from her 
private urologist upon which he wrote that she needed a 
medical letter for VA.  The physician noted that "since 1977" 
the veteran had symptoms of interstitial cystitis not 
recognized until later.  Because the Xerox copy of this 
document had an obvious alteration of the date "1997," the RO 
contacted this doctor's office and a report of contact 
indicates that the 1977 date is accurate and in the original.

Finally, pursuant to the Board's most recent remand, the 
veteran was again provided a VA examination with a review of 
her extensive medical history.  The claims folder was 
reviewed by the examining physician and she noted that the 
veteran did have two urinary tract infections in a six-year 
period during service and that both had been treated with 
antibiotics and the infections resolved.  The report of 
examination also clearly goes through the veteran's early 
extensive medical history including her hysterectomy in 1991 
followed by a private cystoscopy in 2001 which revealed 
retained surgical clips from the earlier hysterectomy.  She 
noted that the VA cystoscopy performed in July 2002 clearly 
did not result in any finding of interstitial cystitis.  In 
2003, she had an InterStim treatment implant which was 
apparently to stimulate the pelvic nerve, but this apparently 
did not work and was later removed.  It was also noted that 
she had been discovered to have a vesicle vaginal fistula 
which was repaired in March 2002.  When asked upon 
examination about current symptoms, the veteran complained of 
lower back pain with radiation of pain down her left leg and 
tingling in her toes.  Although she stated that she had 
pelvic pain, she could not explain exactly where the pain was 
in her pelvic area.  She did report urinary frequency every 
hour and having to strain to start urination.  She reported a 
past period of incontinence, but had had no incontinence 
since repair of the vesicle vaginal fistula.  The veteran 
also provided her own belief that she had had urinary 
problems all of her life commencing at a very young age of 
eight to ten years old.  The physician also noted that there 
had not been any documented recurrent urinary tract 
infections at any time in the veteran's treatment with VA 
since the time of her service separation.

This physician noted that the veteran had received a 
diagnosis of interstitial cystitis from her private 
urologist, but stated that interstitial cystitis was "a 
diagnosis of exclusion and very difficult to diagnose."  This 
physician wrote that many times the diagnosis was used when 
there was no other diagnosis to explain a person's urgency 
and frequency.  This physician noted that symptoms of IC were 
not something that the veteran was seen for during active 
duty nor was it attributable to any obvious incident of 
service.  She could find no basis for finding that symptoms 
of interstitial cystitis could contribute to low back pain or 
stomach pain.

A preponderance of the evidence of record is against the 
veteran's claim for service connection for IC.  There was no 
finding or diagnosis of IC at any time during service or for 
many years thereafter.  Although the veteran did have two 
urinary tract infections during service, these are clearly 
shown to have been acute and transitory and resolved with 
treatment without identifiable residual.  Although a formal 
diagnosis of IC may not have existed in the 1970's, the 
service medical records do not document any chronic signs and 
symptoms of IC, including a chronic, painful inflammation of 
the bladder with pain above the pubic area along with 
increased frequency and urgency of urination, nor are such 
symptoms shown in any records in the years immediately after 
service.  It is noteworthy that in two VA examinations 
conducted soon after service in 1985 and 1986, there was no 
complaint of symptoms consistent with IC, and no findings or 
diagnosis of IC or any similar disorder.  

The pivotal evidence in this case clearly appears to be the 
May 2001 report of a private cystoscopy performed by the 
veteran's private treating urologist which contained the 
veteran's clear, contemporaneous report that "since her 
hysterectomy, which was done back in 1991, she has been 
having a lot of urinary frequency, nocturia, suprapubic 
pressure."  It was at this time that the veteran's bladder 
was noted to have moderate to severe squamous metaplasia of 
the trigone, and a rather small bladder volume, and a series 
of retained surgical clips, some of which had apparently 
migrated from placement in the uterine area during the 
hysterectomy, and had migrated into the bladder.  This 
cystoscopy report, and subsequent reports of the veteran's 
private urologist, result in diagnoses of IC.  Subsequent 
cystoscopies and VA examinations conducted by VA specifically 
do not result in a diagnosis of IC.  It is understood, 
however, that a diagnosis of IC is not an apparent subject of 
medical certainty.  Nonetheless, whether or not the veteran 
warrants a valid diagnosis of IC at present, it is clear that 
signs and symptoms consistent with a diagnosis of IC, 
including pubic pain and frequency and urgency of urination, 
did not commence during or for many years after the veteran 
was separated from active military service.

A preponderance of the evidence on file shows that these 
signs and symptoms commenced after her 1991 surgery for 
hysterectomy, which was some 10 years after she was separated 
from active military service.  The Board has given careful 
consideration to the multiple problems the veteran is 
documented as having during active military service including 
irritable bowel syndrome, low back pain, intrauterine 
pregnancy with termination, cesarean section, and problems 
with a migrating IUD.  However, none of these problems are 
shown to have resulted in signs and symptoms consistent with 
a valid diagnosis of IC.  While there may have been pain 
associated with some of these episodes during service, the 
records during service do not identify that the veteran had a 
chronic painful inflammatory condition of her bladder at any 
time during service.

The Board has considered the May 2004 brief statement 
submitted by the veteran's private urologist in support of 
her claim in which he states the veteran has had symptoms of 
IC "since 1977."  The report, however, is unsubstantiated and 
unsupported with any statement of reasons and bases.  There 
is no indication that this private urologist had access to or 
reviewed all of the veteran's extensive medical records, 
especially including her service medical records, and the 
first two VA examinations following service in 1985 and 1986.  
Instead, this report appears to be based solely upon the 
veteran's own reported history to her private urologist, and 
this renders that statement less than compelling evidence.  

On the other hand, VA examinations conducted in July 2002 and 
more recently in June 2005 were both completed in conjunction 
with the contemporaneous review of the veteran's claims 
folder and her entire medical history.  That the medical 
history was actually reviewed by the examining physicians is 
well documented in each report of examination.  Both 
examinations clearly questions the accuracy of any current 
diagnosis of IC, but also note that signs and symptoms 
consistent with a diagnosis of IC were not shown during 
service, and do not appear to be attributable to any 
incident, injury or disease which was incurred in service.  

The veteran in this case is, unfortunately, shown to have had 
a long and fairly involved history of medical problems 
involving her reproductive system, gastrointestinal system 
and bladder, but whether or not a valid diagnosis of IC was 
ever made or exists at present, it is clear that the signs 
and symptoms consistent with that diagnosis did not arise 
during service or for years after service, and are most 
likely attributable to surgery performed for a hysterectomy 
10 years after service in 1991, and the veteran's clinical 
history thereafter.  


ORDER

Entitlement to service connection for interstitial cystitis 
is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


